Citation Nr: 1623323	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for right shoulder impingement syndrome, rated 20 percent prior to April 17, 2012, and 30 percent as of April 17, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985 and from November 1985 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously before the Board in December 2013, when it was remanded for further development.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this appeal.

The Veteran underwent a VA shoulder examination in February 2015 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA shoulder examination should be obtained.  In the February 2015 examination, the examiner noted the Veteran had pain that interfered with testing.  Pain during all range of motion measurements was noted.  However, the examiner did not report the point at which pain began.  Nor did the examiner adequately discuss functional loss, including during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the examiner was asked to provide an opinion about whether the Veteran's shoulder disability prevented gainful employment, but the examiner commented on the effects of the Veteran's left shoulder rather than the right shoulder.  Therefore, the Board finds that the right shoulder examination is incomplete.  38 C.F.R. § 3.310 (2015); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that an additional examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record the records of any VA or private treatment the Veteran has received for the right shoulder disability, to specifically include private treatment records from Rockhill Orthopedics from October 2009 to the present.

2.  Then, schedule the Veteran for a VA examination of the right shoulder impingement syndrome.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder disability, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss due to excess motion, weakened motion, fatigability, incoordination, pain, or during flare-ups.  The examiner should specifically address the impact the disability has on the Veteran's employability.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of right shoulder impingement syndrome and tinnitus.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

